Exhibit 10.16

DIRECTORS COMPENSATION SUMMARY SHEET

Nonemployee directors receive compensation for board service. Payment dates are
the last working day of March, June, September, and December. That compensation
includes:

 

Annual Retainer:

   $51,000

Chair Retainers:

   $125,000 annually for the Non-Executive Chairman of the Board    $30,000
annually for lead independent director (i.e., Outside Directors Committee chair)
if there is no Non-Executive Chairman of the Board    $30,000 annually for Audit
Committee chair    $20,000 annually for Executive Compensation Committee chair
   $10,000 annually for Governance and Nominating Committee chair and all other
committee chairs

Attendance Fees:

   $2,000 for each board meeting (attended in person, conducted by telephone, or
written consent in lieu of meeting)    $1,000 for each committee meeting
(attended in person, conducted by telephone, or written consent in lieu of
meeting)    Expenses related to attendance

Equity Based Compensation Award:

   $100,000 annually